Nebraska Advance Sheets
558	289 NEBRASKA REPORTS



was entitled to absolute immunity for conduct within the scope
of his role in the juvenile proceedings. It correctly dismissed
the six employees in their individual capacities because the
plaintiffs’ claims against them were barred by the statute of
limitations. The remaining 12 DHHS employees sued by the
plaintiffs were not parties to this action. Therefore, there are
no defendants remaining in the lawsuit that could be found
liable to the plaintiffs. As such, we do not need to address the
remaining assignments of error.
                       VI. CONCLUSION
   For the foregoing reasons, we affirm the judgment of the
district court that dismissed the plaintiffs’ complaint.
                                                      Affirmed.
   Cassel, J., not participating.



          City    of   Beatrice, State of Nebraska, appellee,
                       v.
                        Daniel A. Meints, appellant.
                                     ___ N.W.2d ___

            Filed December 5, 2014.      Nos. S-12-1083 through S-12-1092.

 1.	 Constitutional Law: Search and Seizure: Motions to Suppress: Appeal and
      Error. In reviewing a trial court’s ruling on a motion to suppress evidence based
      on a claimed violation of the Fourth Amendment, an appellate court applies a
      two-part standard of review. An appellate court reviews the trial court’s findings
      of historical facts for clear error. But whether those facts trigger or violate Fourth
      Amendment protections is a question of law that an appellate court indepen-
      dently reviews.
 2.	 Search and Seizure. Searches conducted outside the judicial process, without
      prior approval by judge or magistrate, are per se unreasonable.
 3.	 Constitutional Law: Search Warrants: Property. Probable cause, standing
      alone, is not an exception to the search warrant requirement of the Fourth
      Amendment as applied to real property.
 4.	 Constitutional Law: Search and Seizure. A “search” under the Fourth
      Amendment occurs if a legitimate expectation of privacy is infringed.
  5.	 ____: ____. A reasonable expectation of privacy is one with a source outside the
      Fourth Amendment, by reference either to concepts of real or personal property
      law or to understandings that society recognizes and permits.
  6.	 ____: ____. A “search” under the Fourth Amendment occurs if the government
      gains evidence by physically intruding on constitutionally protected areas.
                         Nebraska Advance Sheets
	                         CITY OF BEATRICE v. MEINTS	559
	                              Cite as 289 Neb. 558

  7.	 ____: ____. No “search” occurs under either the reasonable expectation of pri-
      vacy test or the physical intrusion test if the area examined is an “open field.”
 8.	 Search and Seizure: Words and Phrases. “Open fields” are those unenclosed
      areas beyond the curtilage of a home in which the defendant has no reasonable
      expectation of privacy.
 9.	 Search and Seizure. A person cannot have a reasonable expectation of privacy in
      unenclosed rural land.
10.	 Search and Seizure: Words and Phrases. An unenclosed area within an incor-
      porated community is an “open field” if it is not curtilage and the person com-
      plaining of the intrusion does not, under the facts of the case, have a reasonable
      expectation of privacy in the area.

   Petitions for further review from the Court of Appeals,
Moore, Pirtle, and Bishop, Judges, on appeal thereto from the
District Court for Gage County, Daniel E. Bryan, Jr., Judge, on
appeal thereto from the County Court for Gage County, Steven
B. Timm, Judge. Judgments of Court of Appeals affirmed.

  Terry K. Barber, of Barber & Barber, P.C., L.L.O., for
appellant.

      Gregory A. Butcher, Beatrice City Attorney, for appellee.

  Jon Bruning, Attorney General, and James D. Smith for
amicus curiae State of Nebraska.

  Wright, Connolly, Stephan, McCormack, Miller-Lerman,
and Cassel, JJ.

      Connolly, J.
                        SUMMARY
   Daniel A. Meints owns an uninhabited, unfenced lot in
the City of Beatrice, Nebraska (City), on which he kept an
array of automobiles and motorcycles. In a bench trial, the
county court convicted Meints of multiple violations of a
municipal ordinance relating to unregistered motor vehicles.
On appeal, the district court reversed Meints’ convictions
on 2 of the 12 counts and otherwise affirmed. The Nebraska
Court of Appeals affirmed the district court’s judgment,1 and

 1	
      City of Beatrice v. Meints, 21 Neb. Ct. App. 805, 844 N.W.2d 85 (2014).
    Nebraska Advance Sheets
560	289 NEBRASKA REPORTS



we granted Meints’ petitions for further review. These appeals
present the following question: Does probable cause, standing
alone, justify a warrantless search of an individual’s real prop-
erty? We conclude that Fourth Amendment jurisprudence does
not recognize a probable cause exception applicable to real
property. But we also conclude that the City did not conduct
a “search,” because the property invaded was an “open field.”
Because no warrant was required, we affirm.

                        BACKGROUND
   The City prohibits the prolonged parking of unregistered
motor vehicles on private property. Section 16-623(a) of the
City’s code2 provides:
      It shall be unlawful for any person in charge or control
      of any private property within the city . . . to allow any
      motor vehicle which has been unregistered for more than
      twenty-one (21) days to remain upon any private property.
      Any motor vehicle allowed to remain on private property
      in violation of this subsection shall constitute a nuisance
      and shall be abated.
Section 16-623(b) states that persons who violate the ordinance
are guilty of a misdemeanor and subject to fines, ranging from
$100 to $500 each day the ordinance is violated.
   In March 2011, a City code enforcement officer observed
what he believed to be unregistered motor vehicles on Meints’
property. The officer saw numerous motor vehicles and motor-
cycles without license plates or vehicles that were inoperable.
The officer did not enter Meints’ property. Instead, he took
photographs while standing in a public street, an alley, or a
neighbor’s property.
   On that same day, Joe McCormick, a Beatrice police officer,
was dispatched to the scene. McCormick initially observed
the vehicles from a public street. He did not see any fenc-
ing or closed buildings on the property. McCormick testified
that he had probable cause to believe Meints was violating
§ 16-623 and that he entered the property without a warrant

 2	
      Beatrice Mun. Code, ch. 16, art. XVII, § 16-623(a) (2002).
                         Nebraska Advance Sheets
	                         CITY OF BEATRICE v. MEINTS	561
	                              Cite as 289 Neb. 558

to investigate. While on the property, McCormick took photo-
graphs and recorded vehicle identification numbers (VINs). He
testified that he did not enter any structure, open any door, or
“move anything.”
   McCormick returned to the property on May 23, 2011,
and saw that the vehicles remained. Since McCormick’s first
visit, Meints had attached a “no trespassing” sign to a tree.
Additionally, Meints was present and told McCormick to stay
off the property. But McCormick did not heed the request
and entered the property without a warrant to take additional
photographs and record VINs. McCormick cited Meints for
violating § 16-623 and returned numerous times to issue addi-
tional citations.
   The City charged Meints in county court with 12 counts of
violating § 16-623. The 12 counts related to seven motorcycles
and five automobiles. Meints moved to suppress the evidence
and observations resulting from McCormick’s warrantless entry
onto the property. The court denied the motion, reasoning that
the property was not entitled to Fourth Amendment protection
because it was an “open field.”
   The county court found Meints guilty of all charges. Meints
appealed to the district court, which reversed his convictions
on two counts because of insufficient evidence but other-
wise affirmed.
   Meints assigned to the Court of Appeals that the county court
erred by overruling his motion to suppress. Meints argued that
the open fields doctrine did not apply to urban property. The
court affirmed on a different ground: the probable cause excep-
tion to the warrant requirement.
   The Court of Appeals assumed that McCormick had searched
Meints’ real property and noted that a warrantless search is per
se unreasonable under the Fourth Amendment. But the court
stated that among “the warrantless search exceptions recog-
nized by the Nebraska Supreme Court” is an exception for
“searches undertaken with consent or with probable cause.”3

 3	
      City of Beatrice v. Meints, supra note 1, 21 Neb. Ct. App. at 812, 844 N.W.2d
      at 92 (emphasis supplied), citing State v. Borst, 281 Neb. 217, 795 N.W.2d
262 (2011).
    Nebraska Advance Sheets
562	289 NEBRASKA REPORTS



Relying on this language, the court held that the observations
McCormick made while on a public street gave him probable
cause to believe the vehicles were evidence of a crime and
allowed him to enter Meints’ property without a warrant to
gather evidence.

                 ASSIGNMENT OF ERROR
   Meints assigns that the Court of Appeals erred by relying
on “a mistaken statement of the law — with regard to ‘prob-
able cause’, alone, being a recognized exception to the warrant
requirement of the Fourth Amendment to the United States
Constitution.”

                   STANDARD OF REVIEW
   [1] In reviewing a trial court’s ruling on a motion to sup-
press evidence based on a claimed violation of the Fourth
Amendment, an appellate court applies a two-part standard
of review.4 We review the trial court’s findings of historical
facts for clear error.5 But whether those facts trigger or violate
Fourth Amendment protections is a question of law that we
independently review.6

                          ANALYSIS
                   P robable Cause Exception
   Meints argues that probable cause—standing alone—is not
an exception to the search warrant requirement. The City
succinctly responds that “the jurisprudence of the State of
Nebraska for over a decade has noted that probable cause is a
distinct and separate exception to a warrantless search.”7 While
both statements are correct, we have been less than precise in
our language and must clarify the latter.

 4	
      See State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).
 5	
      Id.
 6	
      Id.
 7	
      Brief for appellee in response to petition for further review at 3.
                         Nebraska Advance Sheets
	                         CITY OF BEATRICE v. MEINTS	563
	                              Cite as 289 Neb. 558

   We begin with the constitutional text. The Fourth Amendment
to the U.S. Constitution provides:
         The right of the people to be secure in their per-
      sons, houses, papers, and effects, against unreasonable
      searches and seizures, shall not be violated, and no
      Warrants shall issue, but upon probable cause, sup-
      ported by Oath or affirmation, and particularly describ-
      ing the place to be searched, and the persons or things
      to be seized.
The amendment’s language naturally divides into two parts:
(1) a prescription that searches and seizures be reasonable
and (2) the conditions on which a warrant may issue.8 The
relationship between these two parts is not apparent from
the text, which has “‘both the virtue of brevity and the vice
of ambiguity.’”9 For example, whether a search is “unrea-
sonable” without a warrant is a question to which a “literal
reading of the language of the Fourth Amendment contrib-
utes little.”10
   [2] The U.S. Supreme Court has resolved some of this
ambiguity. It is now well established that “searches conducted
outside the judicial process, without prior approval by judge
or magistrate, are per se unreasonable.”11 And the Court has
consistently referred to a “warrant requirement” for more
than four decades.12 If law enforcement conducts a search

 8	
      See, Kentucky v. King, ___ U.S. ___, 131 S. Ct. 1849, 179 L. Ed. 2d 865
      (2011); 2 Wayne R. LaFave, Search and Seizure, A Treatise on the Fourth
      Amendment § 3.1(a) (5th ed. 2012).
 9	
      2 LaFave, supra note 8, § 3.1(a) at 4, quoting Jacob W. Landynski, Search
      and Seizure and the Supreme Court 42-43 (1966).
10	
      Id.
11	
      Arizona v. Gant, 556 U.S. 332, 338, 129 S. Ct. 1710, 173 L. Ed. 2d 485
      (2009). See, also, Thompson v. Louisiana, 469 U.S. 17, 105 S. Ct. 409, 83
L. Ed. 2d 246 (1984).
12	
      E.g., Riley v. California, ___ U.S. ___, 134 S. Ct. 2473, 189 L. Ed. 2d 430
      (2014); Camara v. Municipal Court, 387 U.S. 523, 87 S. Ct. 1727, 18 L.
      Ed. 2d 930 (1967).
    Nebraska Advance Sheets
564	289 NEBRASKA REPORTS



without a warrant, it is reasonable only if it falls within a
band of exceptions the Court has described as “specific,”13
“‘well-delineated,’”14 “carefully delineated,”15 “specifically
established,”16 and “narrow.”17
   The City is correct that we have “noted” that probable
cause justifies a warrantless search for more than a decade.
We have often prefaced our analysis of warrantless searches
with a list of exceptions that includes “searches undertaken
with . . . probable cause.”18 But our application of this “excep-
tion” has been less than clear.
   For example, we held in State v. Voichahoske19 that a war-
rantless strip search during intake was reasonable because
the officers had probable cause to believe the defendant pos-
sessed contraband. There, the defendant was a passenger in
an automobile stopped by police. After a police dog indicated
that narcotics were in the vehicle, the defendant was arrested
and taken to a sheriff’s office. There, police strip searched
the defendant and found contraband in and on his person.
The defendant moved to suppress evidence stemming from
the strip search “because his continued detention, arrest, and
search were illegal.”20 Stating that the “warrantless search

13	
      See Riley v. California, supra note 12, 134 S. Ct. at 2482.
14	
      See Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041, 36 L.
      Ed. 2d 854 (1973).
15	
      See United States v. United States District Court, 407 U.S. 297, 318, 92 S.
      Ct. 2125, 32 L. Ed. 2d 752 (1972).
16	
      See Arizona v. Gant, supra note 11, 556 U.S. at 338.
17	
      See Flippo v. West Virginia, 528 U.S. 11, 13, 120 S. Ct. 7, 145 L. Ed. 2d
16 (1999). See, also, State v. Green, 287 Neb. 212, 842 N.W.2d 74 (2014).
18	
      See State v. Borst, supra note 3, 281 Neb. at 221, 795 N.W.2d at 267.
      Accord, State v. Gorup, 279 Neb. 841, 782 N.W.2d 16 (2010); State
      v. Gorup, 275 Neb. 280, 745 N.W.2d 912 (2008); State v. Eberly, 271
Neb. 893, 716 N.W.2d 671 (2006); State v. Voichahoske, 271 Neb. 64,
      709 N.W.2d 659 (2006); State v. Roberts, 261 Neb. 403, 623 N.W.2d
298 (2001). See, also, J.P. v. Millard Public Schools, 285 Neb. 890, 830
N.W.2d 453 (2013); State v. Smith, 279 Neb. 918, 782 N.W.2d 913 (2010).
19	
      State v. Voichahoske, supra note 18.
20	
      Id. at 70, 709 N.W.2d at 668.
                         Nebraska Advance Sheets
	                         CITY OF BEATRICE v. MEINTS	565
	                              Cite as 289 Neb. 558

exceptions” included “searches undertaken . . . with prob-
able cause,”21 we held that the strip search was reasonable
because the police “had probable cause to believe that drugs
would be found on [the defendant].”22 But it is not clear
whether we reasoned that probable cause justified a war-
rantless search, or that probable cause justified a warrantless
arrest and the narcotics were found in a subsequent search
incident to arrest, or that probable cause justified a warrant-
less arrest and security concerns justified a warrantless strip
search during intake.23
   We considered the relationship between probable cause
and the need for a warrant again in State v. Smith.24 There, an
officer reached into the pocket of a person not under arrest
and pulled out small bags containing narcotics. We stated that
“searches justified by probable cause” are one of the “war-
rantless search exceptions recognized by this court.”25 We
considered the exception’s application, but concluded that the
officer did not have probable cause to believe that the defend­
ant had narcotics on his person.
   So, we have been less than precise. And our statement that
probable cause, standing alone, justifies a warrantless search
is out of step with the overwhelming weight of authority.26
In Katz v. United States,27 the U.S. Supreme Court explained

21	
      Id. at 74, 709 N.W.2d at 670.
22	
      Id. at 77, 709 N.W.2d at 671.
23	
      See, 3 Wayne R. LaFave, Search and Seizure, A Treatise on the Fourth
      Amendment § 5.3(a) and (c) (5th ed. 2012). See, also, Florence v. Board
      of Chosen Freeholders, ___ U.S. ___, 132 S. Ct. 1510, 182 L. Ed. 2d 566
      (2012).
24	
      State v. Smith, supra note 18.
25	
      Id. at 927, 782 N.W.2d at 923.
26	
      See, Groh v. Ramirez, 540 U.S. 551, 124 S. Ct. 1284, 157 L. Ed. 2d 1068
      (2004); Chapman v. United States, 365 U.S. 610, 81 S. Ct. 776, 5 L. Ed.
2d 828 (1961); Jones v. United States, 357 U.S. 493, 78 S. Ct. 1253, 2 L.
      Ed. 2d 1514 (1958); Agnello v. United States, 269 U.S. 20, 46 S. Ct. 4, 70
      L. Ed 145 (1925).
27	
      Katz v. United States, 389 U.S. 347, 356-57, 88 S. Ct. 507, 19 L. Ed. 2d
576 (1967), quoting Agnello v. United States, supra note 26.
    Nebraska Advance Sheets
566	289 NEBRASKA REPORTS



that probable cause is not a panacea for invasions of privacy
by law enforcement:
      In the absence of [judicial] safeguards, this Court has
      never sustained a search upon the sole ground that offi-
      cers reasonably expected to find evidence of a particular
      crime and voluntarily confined their activities to the
      least intrusive means consistent with that end. Searches
      conducted without warrants have been held unlawful
      “notwithstanding facts unquestionably showing proba-
      ble cause[.]”
Fourth Amendment jurisprudence has not strayed from this
understanding. Put simply, “[a]n officer’s correct belief in
the existence of probable cause does not obviate the war-
rant requirement.”28
   If probable cause alone justified a warrantless search of
real property, it would suffocate the Fourth Amendment. “A
warrantless search cannot be justified by probable cause,
because that is the very determination for which the constitu-
tion requires a warrant hearing.”29 By ensuring an objective
determination of probable cause, rather than one “‘by the offi-
cer engaged in the often competitive enterprise of ferreting out
crime,’”30 the warrant requirement ensures that intrusions on
privacy are not made by “random or arbitrary acts of govern-
ment agents.”31 Reviewing a search after it has occurred is a
poor substitute for a prior judicial determination:
      [A]llowing an after-the-fact analysis of the facts and
      circumstances to determine whether there was probable
      cause supporting a warrantless search or seizure “bypasses
      the safeguards provided by an objective predetermination
      of probable cause, and substitutes instead the far less

28
U.S. v. Carpenter, 360 F.3d 591, 598 (6th Cir. 2004) (Gilman, Circuit
      Judge, concurring).
29	
      Stackhouse v. State, 298 Md. 203, 219, 468 A.2d 333, 342 (1983).
30	
      Riley v. California, supra note 12, 134 S. Ct. at 2482, quoting Johnson v.
      United States, 333 U.S. 10, 68 S. Ct. 367, 92 L. Ed. 2d 436 (1948).
31	
      Skinner v. Railway Labor Executives’ Assn., 489 U.S. 602, 622, 109 S. Ct.
1402, 103 L. Ed. 2d 639 (1989).
                         Nebraska Advance Sheets
	                         CITY OF BEATRICE v. MEINTS	567
	                              Cite as 289 Neb. 558

      reliable procedure of an after-the-event justification for
      the search, too likely to be subtly influenced by the famil-
      iar shortcomings of hindsight judgment.”32
And efficiency alone is not enough to disregard the warrant
requirement.33 Obviously, the investigation of crime would
always be simpler if police did not need a warrant.34
   [3] So, we hold that probable cause, standing alone, is not
an exception to the search warrant requirement of the Fourth
Amendment as applied to real property. Probable cause is, of
course, relevant to the reasonableness of a search under the
Fourth Amendment. For example, probable cause justifies a
warrantless arrest35 and probable cause—in conjunction with
other circumstances—may justify a warrantless search under
the “plain view” and “plain feel” doctrines.36 Additionally,
police do not need a warrant to search an automobile if there
is probable cause to believe that it contains contraband.37
Notably, we first listed “probable cause” as one of the “recog-
nized exceptions to the Fourth Amendment’s warrant require-
ment as applied to automobiles,”38 and occasionally, courts
simply refer to a “probable cause exception” in cases involving
automobiles.39 Here, though, the Court of Appeals applied a
probable cause exception to real property.
   The Court of Appeals assumed that a warrantless search
of Meints’ real property occurred but held that the search
was reasonable under the probable cause exception to the
warrant requirement. As explained, probable cause does not
justify a warrantless search of real property. If the City

32
U.S. v. Martinez, 686 F. Supp. 2d 1161, 1180 (D.N.M. 2009), quoting Katz
      v. United States, supra note 27.
33	
      Mincey v. Arizona, 437 U.S. 385, 98 S. Ct. 2408, 57 L. Ed. 2d 290 (1978).
34	
      Id.
35	
      See, e.g., State v. Matit, 288 Neb. 163, 846 N.W.2d 232 (2014).
36	
      See State v. Smith, supra note 18.
37	
      See, e.g., State v. Dalland, 287 Neb. 231, 842 N.W.2d 92 (2014).
38	
      See State v. Konfrst, 251 Neb. 214, 224, 556 N.W.2d 250, 259 (1996)
      (emphasis supplied).
39	
      E.g., U.S. v. Snook, 88 F.3d 605, 608 (8th Cir. 1996).
    Nebraska Advance Sheets
568	289 NEBRASKA REPORTS



conducted a search, it does not pass constitutional muster
unless the City can identify an applicable exception to the
warrant requirement.
                     Open Fields Doctrine
   [4,5] But we need not consider the exceptions to the war-
rant requirement if there was no search. Under the test outlined
in Justice Harlan’s concurrence in Katz v. United States,40
a “search” under the Fourth Amendment occurs if a legiti-
mate expectation of privacy is infringed.41 Two inquiries are
involved. First, an individual must have exhibited an actual
(subjective) expectation of privacy.42 Second, the expectation
must be one that society is prepared to recognize as reason-
able.43 A reasonable expectation of privacy is one with a source
outside the Fourth Amendment, by reference either to concepts
of real or personal property law or to understandings that soci-
ety recognizes and permits.44
   [6] Recently, however, the U.S. Supreme Court has said
that Fourth Amendment rights “do not rise or fall with the
Katz formulation.”45 A “search” also occurs if “the govern-
ment gains evidence by physically intruding on constitution-
ally protected areas.”46 When government activity crosses
this “simple baseline,”47 it is unnecessary to ask whether the
government infringed the defendant’s legitimate expecta-
tion of privacy because “the Katz reasonable-expectation-
of-privacy test has been added to, not substituted for, the
common-law trespassory test.”48 So, a “search” occurs if

40	
      See, Katz v. United States, supra note 27 (Harlan, J., concurring); U.S. v.
      Jones, ___ U.S. ___, 132 S. Ct. 945, 181 L. Ed. 2d 911 (2012).
41	
      See, e.g., State v. Nelson, 282 Neb. 767, 807 N.W.2d 769 (2011).
42	
      Id.
43	
      Id.
44	
      See State v. Knutson, supra note 4.
45
U.S. v. Jones, supra note 40, 132 S. Ct. at 950.
46
Fla. v. Jardines, ___ U.S. ___, 133 S. Ct. 1409, 1417, 185 L. Ed. 2d
      495 (2013).
47	
      Id., 133 S. Ct. at 1414.
48
U.S. v. Jones, supra note 40, 132 S. Ct. at 952 (emphasis in original).
                        Nebraska Advance Sheets
	                        CITY OF BEATRICE v. MEINTS	569
	                             Cite as 289 Neb. 558

either (1) the defendant’s legitimate expectation of privacy
is infringed or (2) the government physically intrudes on a
protected area.49
   [7] But no “search” occurs under either the reasonable
expectation of privacy test50 or the physical intrusion test51
if the area examined is an “open field.” The U.S. Supreme
Court first applied the “open fields doctrine”52 in the 1924 case
Hester v. United States.53 There, the defendant tossed a con-
tainer of “moonshine” whiskey while being chased by revenue
agents across a field. Citing only the commentator Sir William
Blackstone as authority, the Court announced “the special pro-
tection accorded by the Fourth Amendment to the people in
their ‘persons, houses, papers, and effects,’ is not extended to
the open fields.”54
   After the reasonable expectation of privacy test flow-
ered in the furrow left by Katz, some courts questioned
whether the open fields doctrine was compatible with the
new understanding of Fourth Amendment rights.55 In Oliver v.
United States,56 the court answered in the affirmative. Oliver
involved two different marijuana patches, one on a farm and
another “in the woods.”57 In light of Katz, the Court explained
that the open fields doctrine “may be understood as providing
that an individual may not legitimately demand privacy for
activities conducted out of doors in fields, except in the area

49	
      See id.
50	
      See Oliver v. United States, 466 U.S. 170, 104 S. Ct. 1735, 80 L. Ed. 2d
214 (1984). See, also, State v. Havlat, 222 Neb. 554, 385 N.W.2d 436
      (1986).
51	
      See U.S. v. Jones, supra note 40.
52	
      See State v. Havlat, supra note 50, 222 Neb. at 558, 385 N.W.2d at 439.
53	
      Hester v. United States, 265 U.S. 57, 44 S. Ct. 445, 68 L. Ed. 2d 898
      (1924).
54	
      Id., 265 U.S. at 59, citing 4 William Blackstone, Commentaries *223,
      *225-26.
55	
      1 Wayne R. LaFave, Search and Seizure, A Treatise on the Fourth
      Amendment § 2.4(a) (5th ed. 2012).
56	
      Oliver v. United States, supra note 50.
57	
      Id., 466 U.S. at 174.
    Nebraska Advance Sheets
570	289 NEBRASKA REPORTS



immediately surrounding the home.”58 The Court reasoned
that cropland and other rural areas are not conducive to rea-
sonable privacy expectations:
      [O]pen fields do not provide the setting for those inti-
      mate activities that the [Fourth] Amendment is intended
      to shelter from government interference or surveillance.
      There is no societal interest in protecting the privacy
      of those activities, such as the cultivation of crops, that
      occur in open fields. Moreover, as a practical matter these
      lands usually are accessible to the public and the police
      in ways that a home, an office, or commercial structure
      would not be. It is not generally true that fences or “No
      Trespassing” signs effectively bar the public from view-
      ing open fields in rural areas.59
In response to the dissent’s argument that private activity in
rural areas was not uncommon, the majority replied that “[o]ne
need only think only of the vast expanse of some western
ranches or the undeveloped woods of the Northwest to see
the unreality of the dissent’s conception.”60 That the defend­
ants attempted to conceal their criminal activities was irrel-
evant. The Court “reject[ed] the suggestion that steps taken
to protect privacy”—such as the erection of fences or “‘No
Trespassing’” signs—“establish that expectations of privacy in
an open field are legitimate.”61 Furthermore, that the officers
physically trespassed on the land did not turn their information
gathering into a “search.”
   [8] The open fields doctrine is best understood as a facet
of the reasonable expectation of privacy test. That is, “open
fields” are those unenclosed areas beyond the curtilage of a
home in which the defendant has no reasonable expectation
of privacy. Oliver stated that the doctrine is also “founded
upon the explicit language of the Fourth Amendment,”62 in

58	
      Id.,   466   U.S.   at   178.
59	
      Id.,   466   U.S.   at   179.
60	
      Id.,   466   U.S.   at   179 n.10.
61	
      Id.,   466   U.S.   at   182.
62	
      Id.,   466   U.S.   at   176.
                        Nebraska Advance Sheets
	                        CITY OF BEATRICE v. MEINTS	571
	                             Cite as 289 Neb. 558

the sense that the text does not literally include “open fields.”
The four items listed in the Amendment are central to its
understanding,63 but the Fourth Amendment is not limited to
literal “persons, houses, papers, and effects.” The Court has
extended Fourth Amendment protection to areas as diverse
as bathroom stalls,64 office buildings,65 and, famously, a tele-
phone booth.66 Nor is the concern in Oliver for the difficul-
ties of ad hoc factual determinations the basis of the open
fields doctrine. Efficiency alone is not enough to dispense
with Fourth Amendment protections.67 Instead, as we have
explained, the open fields doctrine, and its attendant concept
of curtilage, are “merely applications” of the rule that a search
occurs when a reasonable expectation of privacy is invaded.68
Nor was the reasonable expectation of privacy test jettisoned
by the U.S. Supreme Court’s renewed focus on trespass.
Information gathering in “‘open fields’” remains “subject
to Katz.”69
   The statement in Oliver that efforts to protect privacy in
an open field cannot make a privacy expectation legitimate
must be understood in the context of the land involved. In
both Hester and Oliver, the Court was considering rural areas.
The facts in Hester are sparse, but it appears that when the
Court referred to the land as “open fields,” it literally meant an
open field. At the time, the phrase “open fields” was not yet a
term of art. Similarly, Oliver involved farmland and a densely
wooded area.70 The references in Oliver to “the cultivation of
crops,”71 “the vast expanse of some western ranches,” “the

63	
      See State v. Wiedeman, 286 Neb. 193, 835 N.W.2d 698 (2013).
64	
      See 1 LaFave, supra note 55, § 2.4(c).
65	
      See id., § 2.4(b).
66	
      See Katz v. United States, supra note 27.
67	
      See Mincey v. Arizona, supra note 33.
68	
      State v. Ramaekers, 257 Neb. 391, 395, 597 N.W.2d 608, 612 (1999).
69
Fla. v. Jardines, supra note 46, 133 S. Ct. at 1414.
70	
      See, Oliver v. United States, supra note 50. See, also, United States v.
      Dunn, 480 U.S. 294, 107 S. Ct. 1134, 94 L. Ed. 2d 326 (1987).
71	
      Oliver v. United States, supra note 50, 466 U.S. at 179.
    Nebraska Advance Sheets
572	289 NEBRASKA REPORTS



undeveloped woods of the Northwest,”72 “secluded land,”73 and
“the many millions of acres that are ‘open fields’”74 show that
the Court “envisioned particularly rural or undeveloped land.”75
Likewise, the cases in which we have applied the open fields
doctrine involved marijuana patches in cornfields or other pas-
toral settings.76
   [9] Read in its context, Oliver categorically determined
that a person cannot have a reasonable expectation of privacy
in the “many millions of acres” of unenclosed rural land. As
we have recognized, barbed wire fences and “no trespass-
ing” signs are not, as a practical matter, a barrier to coun-
try trespassers:
         “In the rural areas of this state it would be difficult to
      find a landowner who would believe that no person would
      enter on his open field without permission. Hunters, fish-
      ermen, and other technical trespassers are so commonly
      expected in the rural areas of this state that a failure to
      post trespassing signs is regarded by many persons as
      almost an implied permission to enter.”77
Apart from the impracticality of efforts to keep intruders out,
the relative vastness of farms, ranches, and acreages makes
it difficult for their owners to know if intrusions are actu-
ally occurring.
   The same reasoning does not apply when we consider not
the “many millions of acres,” but the precious fractions. Only
an eccentric farmer would erect a privacy fence around a bean
field, but such measures are common in urban and suburban
areas. The relative smallness of urban and suburban lots makes
efforts to protect privacy practical and sometimes effective.

72	
      Id., 466 U.S. at 179 n.10.
73	
      Id., 466 U.S. at 182.
74	
      Id., 466 U.S. at 182 n.12.
75	
      O’Neal v. State, 689 So. 2d 1135, 1136 (Fla. App. 1997).
76	
      See, State v. Cody, 248 Neb. 683, 539 N.W.2d 18 (1995); State v. Havlat,
      supra note 50; State v. Cemper, 209 Neb. 376, 307 N.W.2d 820 (1981);
      State v. Poulson, 194 Neb. 601, 234 N.W.2d 214 (1975).
77	
      State v. Havlat, supra note 50, 222 Neb. at 560, 385 N.W.2d at 440,
      quoting State v. Cemper, supra note 76.
                         Nebraska Advance Sheets
	                         CITY OF BEATRICE v. MEINTS	573
	                              Cite as 289 Neb. 558

Furthermore, the urban landowner is often only yards away
from the perimeter of his land, not several sections, as is some-
times the case in rural areas.
   [10] We conclude that an unenclosed area within an incor-
porated community is an “open field” if it is not curtilage and
the person complaining of the intrusion does not, under the
facts of the case, have a reasonable expectation of privacy
in the area. We acknowledge that some courts have taken
a less nuanced view of Oliver. Some courts have held, for
example, that vacant residential lots,78 the front yard of an
urban duplex,79 and the backyard of a suburban house80 are
“open fields,” seemingly on the narrow ground that the area
was neither curtilage nor an enclosed structure. Many of these
courts have particularly relied on the following oft-cited foot-
note in Oliver: “It is clear . . . that the term ‘open fields’ may
include any unoccupied or undeveloped area outside of the
curtilage. An open field need be neither ‘open’ nor a ‘field’
as those terms are used in common speech.”81 We do not read
this footnote as standing for the rule that any unenclosed area
outside the curtilage of a home is categorically without Fourth
Amendment protection. We note that the Court made this state-
ment apparently in response to the argument that a “thickly
wooded area” is not, literally, an “open field.”82 Furthermore,
saying that the open fields doctrine may include any unoc-
cupied land outside the curtilage of a house is not equivalent
to saying that the doctrine does include any unoccupied land
outside the curtilage. We are not eager to imply so sweeping a
rule from a single noncommittal footnote.
   Here, we are not concerned about curtilage because no
residence was on the land. Our focus is whether Meints in
fact had a reasonable expectation of privacy in his urban

78	
      See, O’Neal v. State, supra note 75; State v. Stavricos, 506 S.W.2d 51 (Mo.
      App. 1974).
79	
      See Reeves v. Churchich, 484 F.3d 1244 (10th Cir. 2007).
80	
      See People v. Schmidt, 168 Ill. App. 3d 873, 522 N.E.2d 1317, 119 Ill.
      Dec. 458 (1988).
81	
      Oliver v. United States, supra note 50, 466 U.S. at 180 n.11.
82	
      See id.
    Nebraska Advance Sheets
574	289 NEBRASKA REPORTS



lot. Meints’ property is along a public street in Beatrice that
comes to a “dead end” after reaching his land. Both the code
enforcement officer and McCormick testified that there is no
house, “closed” building, or fence on the property. A con-
siderable number of automobiles and motorcycles sit in the
dirt, obscured partially only by vegetation. The lot is strewn
with smaller bits of detritus, such as sawhorses, chairs, screen
doors, bicycles, woodboards, lawnmowers, fenceposts, and a
basketball hoop. There are two wooden structures referred to
in the record as “lean-to[s]” that are more or less enclosed
on three sides. One of these structures holds about 10 motor-
cycles, which are visible from outside the structure. The code
enforcement officer testified that while he was standing in a
public street, in an alley, or on the property of one of Meints’
neighbors, he could see motor vehicles without license plates
or in a state of disrepair. Similarly, McCormick testified that
he could see motor vehicles with no license plates or in a state
of disrepair from a public street, though he could not see the
VINs until he walked onto the property. At least some of the
vehicles are within the line of sight of neighboring houses.
The code enforcement officer estimated that he received 15 to
20 complaints from Meints’ neighbors about “the junk, other
expletives, and the motor vehicles.” The trial court found that
McCormick did not open any car doors, and McCormick testi-
fied that he did not enter any structure, or “move anything” to
view the VINs while he was on the property.
   We conclude that Meints did not have a reasonable expec-
tation of privacy in his unfenced and unoccupied urban lot.
The lot and its contents were visible from a public road to all
who wanted to see and even to some who did not want to see
(e.g., Meints’ neighbors). No physical barrier obstructed entry
onto the lot. Meints could not reasonably expect that tacking
a “no trespassing” sign to a tree would prevent others from
viewing or walking on his land. That Meints happened to be
present when McCormick made one of his intrusions does not
change the character of the property or ameliorate Meints’
failure to make any significant efforts to ensure that it was
private. McCormick did not physically manipulate items on
the lot and so did not physically intrude on Meints’ “effects.”
                         Nebraska Advance Sheets
	                               STATE v. HERRERA	575
	                               Cite as 289 Neb. 575

Simply observing the condition of the vehicles while on the
lot was not a “search”83 and recording the VINs was not
a “seizure.”84
   Because Meints did not in fact have a reasonable expecta-
tion of privacy in his urban lot, the land was an open field.
Therefore, McCormick did not need a warrant because his
information gathering was not a “search” under the Fourth
Amendment.
                        CONCLUSION
   There is no “probable cause exception” to the warrant
requirement. The Court of Appeals erred by assuming that a
search occurred and excusing the lack of a warrant because the
officer who intruded on the land had probable cause. But, under
the open fields doctrine, there was no “search.” So, police did
not need a warrant to gather information on the property, and
we affirm on that ground.
                                                    Affirmed.
   Heavican, C.J., not participating.

83	
      See United States v. Dunn, supra note 70, 480 U.S. at 305.
84	
      See Arizona v. Hicks, 480 U.S. 321, 324, 107 S. Ct. 1149, 94 L. Ed. 2d 347
      (1987). Accord New York v. Class, 475 U.S. 106, 106 S. Ct. 960, 89 L. Ed.
2d 81 (1986).




                      State of Nebraska, appellee, v.
                      Carlos R. Herrera, appellant.
                                  ___ N.W.2d ___

                       Filed December 5, 2014.   No. S-13-659.

 1.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules apply, the
     admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial
     discretion is involved only when the rules make discretion a factor in determin-
     ing admissibility.
 2.	 Expert Witnesses: Appeal and Error. The standard for reviewing the admis-
     sibility of expert testimony is abuse of discretion.
 3.	 Trial: Expert Witnesses: Appeal and Error. An appellate court reviews the
     record de novo to determine whether a trial court has abdicated its gatekeeping
     function when admitting expert testimony.